DETAILED ACTION
	In After Final Consideration Pilot filed on 04/14/2021 Claims 1- 3 and 7- 9 are pending. Claim 1 is currently amended. Claims 1- 3 and 7- 9 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1- 3 and 7- 9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a mold for forming a hip spacer device or a party thereof, comprising: a rigid container body and rigid cover which are removably engageable with each other, at a first perimeter that delimits a first molding surface and second perimeter profile that delimits a second molding surface, so as to delimit a cavity corresponding to an external configuration of the hip spacer device or the party thereof, wherein the first and second mold surfaces are formed in a first and second base, respectively, a first and respectively a second perimeter wall extending substantially orthogonally to and away from the first and respectively the second base, the first and respectively the second perimeter wall being inclined in diverging directions between the first and respectively the second perimeter profile and the first and respectively the second base, so as to form a gap configured to receive excessive molding cement from the cavity, the first and respectively the second perimeter profile being at an outer end of the respective perimeter wall.
The closest reference, WO 2013/086177 (“Holt”) teaches one or both of the molding surfaces are formed in a respective base (Fig. 10D and Page 18 lines 1- 7 teaches projections 81 being selectively and cooperatively configured on either or both of stem members 32 and 

    PNG
    media_image1.png
    420
    420
    media_image1.png
    Greyscale

However, Holt does not teach or suggest the first and respectively second perimeter wall being inclined in diverging directions between the first and respectively the second perimeter profile; and the first and second molding surfaces forming a gap configured to receive excessive . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LEITH S SHAFI/Primary Examiner, Art Unit 1744